DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2018, 09/11/2020, and 01/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is replete with confusing language, inconsistent language, and antecedent basis issues.  An attempt has been made to discuss all the issues below, 
In lines 2-3, claim 1 recites “a second set of spaced-apart and parallel-extending deflector blades that are interleaved with and cross the second set of deflector blades.”  This is confusing because it is stated that the second set of deflector blades are parallel-extending, but then also stated that they cross the second set of deflector blades.  This would appear to be a contradiction.  In lines 11-14, the claim states that the fourth set of deflector blades are interleaved with and cross the third set of deflector blades.  This arrangement makes much more sense, and it is assumed that lines 2-3 are intended to indicate the second set cross the first set.
In lines 4-5, it states that the second set of deflector blades are “adjacent ones of the interleaved deflector blades in the first and second sets.”  This further confuses the issue of exactly what blades are interleaved with each other and appears to indicate that the second set of deflector blades are adjacent to themselves.
In lines 5, 6, 7, 8, 9, 16, 17, 18, and 19 all mention “the interleaved deflector blades” or “the deflector blades” or “the deflector blade.”  It is not clear in any of these instances which of the first, second, third, or fourth set of deflector blades is meant to be recited.  The Examiner strongly encourages the Applicant to carefully review each instance of “the deflector blades” and ensure that it is clear.
Similarly, “the uncut portions” is recited multiple times in the claim.  There appear to be multiple instances of uncut portions in the claimed apparatus and it is not clear to which each instance of “the uncut portions” is referring.

“a first grid of deflector blades comprising:
a first set of spaced-apart and…..
a second set of spaced-apart and….”
It is also confusing that a first and third grid are presented in claim 1 without a second grid.  The Examiner suggests that the grids of claim 1 be a first and second grid.
	Claim 1 recites “the second grid” in line 8 and “the fourth grid” in line 18.  Both of these limitations lack proper antecedent basis.
It is noted that every issue present in claim 1 is also present in claim 10.  Claim 10 also mentions “the second grid” in lines 10, 25, and 29 and “the fourth grid” in lines 20, 25, and 29.  These limitations lack proper antecedent basis in the claim.
The Examiner suggests that claims 1 and 10 be canceled and completely rewritten due to the sheer number of issues in each claim.  It is noted that, if these claims are rewritten as, for example, claims 21 and 22, the dependency of claims 2, 11, and 12 must be changed.
Claims 4, 7, and 14 recite first, second, third, and fourth grids.  The second and fourth grids lack proper antecedent basis in the claims.
Any claim not specifically addressed above is rejected because it depends either directly or indirectly from claim 1 or 10, or otherwise requires the limitations of one of these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10, and 12. are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruetter et al. (US PGPub 2002/0060951, hereinafter Gruetter).
Regarding claim 1, Gruetter discloses static mixing device subassembly, said subassembly comprising:
a first grid (figure 8) formed of a first set of spaced-apart and parallel-extending deflector blades (strips 7 and 8’);
a second set of spaced-apart and parallel-extending deflector blades (strips 8 and 7’) that are interleaved with and cross the second set of deflector blades at a 
a third grid (figure 7, multiple grids can be seen) formed of a third set of spaced-apart and parallel-extending deflector blades (similar to the first set, but in a different grid of figure 7); and
a fourth set of spaced apart and parallel-extending deflector blades (similar to second set, but in a different grid of figure 7) that are interleaved with and cross the third set of deflector blades at a preselected angle, adjacent ones of the interleaved deflector blades in the third and fourth sets each having opposite ends and side edges (see figure 5), the side edges having uncut portions that join the adjacent ones of the interleaved deflector blades along a transverse strip where the deflector blades cross and cut portions that extend from the uncut portions to the opposite ends of the deflector blades (see figures 5 and 8), the deflector blades in the fourth grid each having a bent portion that places segments of the deflector blade on opposite sides of the uncut portion in offset planes (see figure 5),
wherein one of the ends in at least some of the deflector blades in the first set is uncut and is interconnected with an uncut one of the ends of the deflector blades in the 
Regarding claim 2, Gruetter discloses the offset planes of the segments of the deflector blades in the second set being parallel to each other and the offset planes of the segments of the deflector blades in the fourth set being parallel to each other (see figure 8).
Regarding claim 3, Gruetter discloses one of the ends in each of the deflector blades in the second set being spaced apart from and aligned with one of the ends in each of the deflector blades in the fourth set (see figure 8).
Regarding claim 4, Gruetter discloses the first, second, third and fourth grids have a least one side shaped to conform to a curved longitudinal plane (see curved edges in figure 5).
Regarding claim 5, Gruetter discloses each of the deflector blades in the first, second, third and fourth sets is planar (see figure 8).
Regarding claim 6, Gruetter discloses the cut portions of the side edges joining the adjacent ones of the deflector blades in the first, second, third and fourth sets are each linear (see cut edges in figures 2, 7, and 8).
Regarding claim 7, Gruetter discloses the first and second grids cross at an included angle within the range of 45 to 135 degrees and the third and fourth grids cross at an included angled within the range of 45 to 135 degrees (see angles between blades in figure 8).
Regarding claim 9, Gruetter discloses said one of the ends of each of the deflector blades in the first set is uncut and is interconnected with an uncut one of the ends of the deflector blades in the third set along a reverse bend (see figure 5).
Regarding claim 10, see rejections of claims 1-4, 6, and 7.
Regarding claim 12, see the rejection of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruetter et al. (US PGPub 2002/0060951, hereinafter Gruetter) in view of McGuire et al. (US PGPub 2011/0305104, hereinafter McGuire).
Regarding claims 8 and 11, Gruetter is silent to apertures as recited.  McGuire teaches a static mixing device having deflector blades (figure 1) in which the blades have apertures (figure 1, apertures 25).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the blades of Gruetter with the apertures of McGuire for the purpose of providing optimum cavitation with minimal pressure loss (McGuire: paragraph 0022).

Allowable Subject Matter
Claims 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13 and 19 are deemed to contain allowable subject matter because the prior art does not reasonably disclose, teach, or suggest the joining of blades as recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774